     Case 4:19-cv-00706-A Document 49 Filed 08/24/20               Page 1 of 2 PageID 712



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DIVISION OF TEXAS
                                   FORT WORTH DIVISION

CARREN STRATFORD, BY NEXT FRIEND                   §
JACKSON NYAMWAYA, ET AL.,                          §
                                                   §
               Plaintiff                           §
                                                   §
v.                                                 §          No. 4:19-cv-706-A
                                                   §          (consolidated with
THYSSENKRUPP ELEVATOR CO.                          §          No. 4:20-cv-289-A)
and RANDAL J. MASON                                §
                                                   §
               Defendants                          §



             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                          UNDER FRCP 41 (A)(1)(A)(ii)



        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Carren

Stratford, by her Next Friend Jackson Nyamwaya, Jackson Nyamwaya, Individually and Jemimah

Stratford, Individually (Plaintiffs) and Defendant Thyssenkrupp Elevator Corporation (Defendant

or TKE) hereby file this Stipulation of Dismissal without prejudice.

        1. This case arises out of an event which occurred on or about January 20, 2019.

           Limitations has not run for the causes of action asserted.

        2. This stipulation is signed on behalf of all parties who have appeared in the case.

        3. This stipulation is submitted in both Cause No. 4:19-cv-706-A and Cause No. 4:20-cv-

           289-A.

                                                       Respectfully Submitted:




_/s/ Frank L. Branson_____                             __/s/ Alan Rucker__________


JOINT STIPULATION OF DISMISSAL UNDER FRCP 41(A) (1)(A)(ii)                                      Page 1
   Case 4:19-cv-00706-A Document 49 Filed 08/24/20              Page 2 of 2 PageID 713



Frank L. Branson                                    Alan Rucker
Texas Bar No. 02899000                              Texas Bar No. 00788330
flbranson@flbranson.com                             arucker@mayerllp.com

Kern A. Lewis                                       Wade L. McClure
Texas Bar No. 12295320                              Texas Bar No. 13428700
klewis@flbranson.com                                wmcclure@mayerllp.com
THE LAW OFFICES OF                                  MAYER LLP
FRANK L. BRANSON, P.C.                              750 N St. Paul Street
4514 Cole Avenue, 18th Floor                        Suite 700
Dallas, Texas 75205                                 Dallas, Texas 75201
(214) 522-0200 [Telephone]                          (214) 379-6930 [Telephone]
(214) 521-5485 [Facsimile]                          (214) 379-6939 [Facsimile]

William L. Kirkman                                  Anne M. Johnson
Texas Bar No. 11518700                              Texas Bar No. 00794271
billk@kirkmanlawfirm.com                            Anne.Johnson@haynesboone.com
KIRKMAN LAW FIRM, PLLC                              Jason Jordan
201 Main Street, Ste 1160                           Texas Bar No. 24078760
Fort Worth, Texas 76102                             Jason.Jordan@haynesboone.com
(817) 336-2800 [Telephone]
(817) 877-1863 [Facsimile]                          HAYNES AND BOONE
                                                    2323 Victory Ave. Ste 700
Michael C. Smith                                    Dallas, TX 75219
State Bar No. 18650410                              (214) 651-5000 [Telephone]
michaelsmith@siebman.com                            (214) 651-5940 [Facsimile]
Siebman, Forrest, Burg & Smith, LLP
113 E. Austin Street                                ATTORNEYS FOR DEFENDANT
Marshall, Texas 75670                               THYSSENKRUPP ELEVATOR CORP.
(903) 938-8900 [Telephone]                          AND RANDAL J. MASON
(972) 767-4620 [Facsimile]

ATTORNEYS FOR PLAINTIFFS




JOINT STIPULATION OF DISMISSAL UNDER FRCP 41(A) (1)(A)(ii)                          Page 2
